Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 3, 6 and 8 are objected to because of the following informalities:  typographic errors.  Appropriate correction is required.
Claim 1:	Line 2, “Management and Orchestration system, MANO” be “Management and Orchestration system (MANO)”
 		Line 5, “Network Service, NS” be “Network Service (NS)”
Line 6, “Virtual Network Function, VNF” be “Virtual Network Function (VNF)”
Line 8, “Virtualized Network Function Descriptor, VNFD” be “Virtualized Network Function Descriptor (VNFD)”
Line 18, “Virtualized Network Function Component, VNFC” be “Virtualized Network Function Component (VNFC)”
Claim 3:	Line 9, “Virtualized Infrastructure Managers, VIMs” be “Virtualized Infrastructure Managers (VIMs)”
Claim 6:	 Line 6, “Network Service, NS” be “Network Service (NS)”

Line 8, “Virtualized Network Function Descriptor, VNFD” be “Virtualized Network Function Descriptor (VNFD)”
Line 21, “Virtualized Network Function Component, VNFC” be “Virtualized Network Function Component (VNFC)”
Claim 8:	Line 6, “Virtualized Infrastructure Managers, VIMs” be “Virtualized Infrastructure Managers (VIMs)”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer program product of claim 12 is claimed to only comprise a “computer readable storage medium”, and does not limit, under the broadest reasonable interpretation, a computer readable storage medium that is transitory, (such as a carrier wave, i.e., “signals per se”). As a result, claim 12 is patent ineligible.
Proposed amendments to claim 12 as follows:
A non-transitory computer readable storage medium storing computer instructions that, when running on the computer, cause the computer to perform the method of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bor Yaliniz et al. (US 20190223055, US-provisional-application US 62617133 cited for priority date 20180112, henceforth “Bor Yaliniz”) in view of Gokurakuji et al. (US 10545779 B2, henceforth “Gokurakuji”) and further and in view of Ni et al. (US 20200409743, US continuation PCT/CN2018/079150, henceforth “Ni”).
Examiner’s note: in what follows, references are drawn to Bor Yaliniz unless otherwise mentioned.
Regarding claim 1, Bor Yaliniz teaches a method for creating a network slice (FIGS. 21, 22, 31), comprising:
 obtaining, by a Management and Orchestration system, MANO, name information of a first network slice to be created (FIG. 9 is a block diagram illustrating an ETSI NFV MANO-compliant management and orchestration service. The NFV MANO allows for the management of NFV instantiation and modification, see [0105]. FIGS. 21 and 22 show signal flows to provision an NSI. In the discovery stage 2210, the NSMF 1201 obtains information at 2111, 2112 from the NSSMF 1202 and the other management systems 2103. The NSMF 1201 derives at 2122 NSI, NSSI and/or non-3GPP requirements for the NSI, see [0257]-[0260]. These ; wherein the name information comprises a name of a data center network to which the first network slice belongs, a name of a first slice network contained in the first network slice, a name of a first Network Service, NS, contained in the first slice network, and a name of a first Virtual Network Function, VNF, contained in the first NS, and the data center network is established according to a preset provider network (FIG. 9, the NS Catalog 238 include templates that are used as the basis for supporting network services. VNF catalog 240  contain templates for the instantiation of different classes of VNFs. NFVI resources 244 are used to track the availability of resources, including both virtual resources and the physical infrastructure upon which they are instantiated, see [0105]-[0107]. The NSI, NSSI and/or non-3GPP requirements for the NSI include one or more NST(s), one or more NSST(s), network slice characteristics, network slice subnet characteristics, network topology, specific resource requirements, latency, bandwidth, NF-related requirements, such as, without limitation, placement, NF-related capabilities and/or network KPIs, such as, without limitation, network outage and/or specific ink requirements, see [0240]. FIG. 7, the Core Network and Radio Access Network consist of a number of data centers according to a preset provider network. In this figure, NFs are instantiated upon the underlying resources of a data center, see [0092]-[0093]. So, the name information comprises a name of a data center network to which the first network slice belongs, a name of a first slice network contained in the first network slice, a name of a first Network Service, NS, contained in the first slice network, and a name of a first Virtual Network Function, VNF, contained in the first NS, and the data center network is established according to a preset provider network.);
obtaining, by the MANO, first Virtualized Network Function Descriptor, VNFD, information corresponding to the first NS (TABLE-US-00005, step 2 (M) NSMF derives network slice subnet related requirements and transport network related requirements (e.g. latency, bandwidth) from network slice related requirements, see [0015]. These requirements are correspond to first Virtualized Network Function Descriptor (VNFD) information. FIGS. 21 and 22, the NSMF 1201 selects a suitable selected NSI descriptor (on-boards 2155) as identified in actions 2131 and/or 2137, see [0254]. FIG. 9, the NFV MANO allows for the management of NFV instantiation and modification, see [0105]. This technique is used by the MANO for obtaining first Virtualized Network Function Descriptor, VNFD, information corresponding to the first NS. The missing/crossed out limitations will be discussed in view of  Ni.); wherein the MANO stores a plurality of preset NSs, a plurality of preset VNFs, (FIG. 9, the NS Catalog 238 includes templates that are used as the basis for supporting network services (NSs). VNF catalog 240 contains templates for the instantiation of different classes of VNFs. A particular VNF, after being instantiated, may be referred to as a VNF instance, and its attributes are stored in VNF instances repository 242. NFVI resources 244 are used to track the availability of resources, including both virtual resources and the physical infrastructure upon which they are instantiated, see [0105]. The missing/crossed out limitations will be discussed in view of  Ni.); 
creating, by the MANO, the first slice network corresponding to the name of the first slice network, the first NS corresponding to the name of the first NS, a subnet of the first NS, the first VNF corresponding to the name of the first VNF, and a subnet of the first VNF according to the first VNFD information and (Fig. 22, in the commissioning stage 2250, the NSMF 1201 creates (and/or modifies) the NSI after the discovery 2210, requirements 2220, feasibility 2230, preparation 2240 phases. In the requirements stage 2220, the MSMF obtains specific slice requirements of the NSI. The requirements correspond to the name of the first slice network, the first NS corresponding to the name of the first NS, a subnet of the first NS, the first VNF corresponding to the name of the first VNF, and a subnet of the first VNF according to the first VNFD, see [0256]-[0271].  The missing/crossed out limitations will be discussed in view of  Ni.); and 
creating, by the MANO,  (TABLE-US-00005 described a use case of creation of a new network slice instance or use existing network slice instances. In step 7 (M) NSMF associates the NSSI(s) with the corresponding NSI and triggers to establish the relationship between service access points of NSSI(s), see [0015]. TABLE-US-00007 in step 3(M) NSMF sets the state of the NSI as active, see [0016]. The missing/crossed out limitations will be discussed in view of  Gokurakuji.).
As noted above, Bor Yaliniz is silent about the aforementioned missing/crossed limitations of: (1) obtaining, by the MANO, first Virtualized Network Function Descriptor, VNFD, information corresponding to the first NS and second VNFD information corresponding to the first VNF, (2) VNFD information corresponding to each of the plurality of preset NSs, and VNFD information corresponding to each of the plurality of preset VNF, (3) the second VNFD information, (4) creating, by the MANO, at least one port and at least one  Virtualized Network Function Component, VNFC, in any one or more networks among the subnet of the first NS and the subnet of the first VNF, and connecting the at least one port to the at least one VNFC in one to one correspondence, to provide network services for a client connected to the first slice network through the VNFC.
However, Ni discloses the missing/crossed limitations comprising: (1) obtaining, by the MANO, first Virtualized Network Function Descriptor, VNFD, information corresponding to the first NS and second VNFD information corresponding to the first VNF, (3) the second VNFD information (For 1 and 3: FIG. 2 is an interaction flowchart of a service management method. The first management unit determines based on an identifier of each of the at least one first VNF profile in the second NS DF, each first VNFD ID and each first VNF DF ID that are included in each first VNF profile, see [0034]. The second VNF instance identifier ID and the second VNF DF ID are carried in the first message, so that the first management unit can determine the second VNFD and the second VNF DF based on the first message, further determine the VNF service level information in the second VNF DF, and further provide, based on service importance, different management for lifecycle management of a VNF instance and for a virtual resource associated with the VNF instance, see [0041]. So, the second VNFD information corresponding to the first VNF.), (2) VNFD information corresponding to each of the plurality of preset NSs, and VNFD information corresponding to each of the plurality of preset VNF (The network service descriptor NSD includes at least one network service deployment flavor NS DF, each of the at least one NS DF is determined based on an identifier, each of the at least one NS DF includes at least one virtualized network function (VNF) profile, each of the at least one VNF 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Bor Yaliniz’s method by adding the teachings of Ni in order to make a more effective method by performing differentiated resource allocation and fault recovery for services based on the service level indication information, see (Ni, [0135].).
Gokurakuji discloses the missing/crossed limitations comprising: (4) creating, by the MANO, at least one port and at least one Virtualized Network Function Component, VNFC, in any one or more networks among the subnet of the first NS and the subnet of the first VNF, and connecting the at least one port to the at least one VNFC in one to one correspondence, to provide network services for a client connected to the first slice network through the VNFC (FIG. 5 is a diagram schematically illustrating a structure of a VNF descriptor (VNFD) with respect to a standard specification of NFV-MANO. VDU includes one or more VNFCs as child nodes. VNFC includes one or more connection points as leaf elements and information elements of connection point as illustrated in FIG. 7C. FIG. 7C, type field indicates a virtual port, a virtual NIC address, a physical port, a physical NIC address or the endpoint of an IP VPN enabling network connectivity. Templates for virtual link (Virtual Link), connection points (Connection Points), deployment flavor (Deployment Flavor), and Constituent VDU in the VNF descriptor (VNFD) in FIG. 5 are respectively illustrated in FIG. 8B, FIG. 8C, FIG. 9A, and FIG. 9B, see column [6] lines 24-64 and column [7] lines 14-24.)
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Bor Yaliniz’s method by adding the teachings of 
Regarding claim 6, Bor Yaliniz teaches a management and orchestration system (MANO) (FIG. 9), comprising: 
a first obtaining device configured to obtain name information of a first network slice to be created (FIG. 9 is a block diagram illustrating an ETSI NFV MANO-compliant management and orchestration service. The NFV MANO allows for the management of NFV instantiation and modification, see [0105]. FIGS. 21 and 22 show signal flows to provision an NSI. In the discovery stage 2210, the NSMF 1201 obtains information at 2111, 2112 from the NSSMF 1202 and the other management systems 2103. The NSMF 1201 derives at 2122 NSI, NSSI and/or non-3GPP requirements for the NSI, see [0257]-[0260]. These requirements may include one or more NST(s), one or more NSST(s), network slice characteristics, network slice subnet characteristics etc., see [0240]. The received requirements are equivalent to name information used by a first obtaining device to create a first network slice.); wherein the name information comprises a name of a data center network to which the first network slice belongs, a name of a first slice network contained in the first network slice, a name of a first Network Service, NS, contained in the first slice network, and a name of a first Virtual Network Function, VNF, contained in the first NS, and the data center network is established according to a preset provider network FIG. 9, the NS Catalog 238 include templates that are used as the basis for supporting network services. VNF catalog 240  contain templates for the instantiation of different classes of VNFs. NFVI resources 244 are used to track the availability of resources, including both virtual resources and the physical infrastructure upon which they are instantiated, see [0105]-[0107]. The NSI, NSSI and/or non-3GPP requirements ; 
a second obtaining device configured to obtain first Virtualized Network Function Descriptor, VNFD, information corresponding to the first NS and (TABLE-US-00005, step 2 (M) NSMF derives network slice subnet related requirements and transport network related requirements (e.g. latency, bandwidth) from network slice related requirements, see [0015]. These requirements are correspond to first Virtualized Network Function Descriptor (VNFD) information. FIGS. 21 and 22, the NSMF 1201 selects a suitable selected NSI descriptor (on-boards 2155) as identified in actions 2131 and/or 2137, see [0254]. FIG. 9, the NFV MANO allows for the management of NFV instantiation and modification, see [0105]. This technique is used by a second obtaining device configured to obtain first Virtualized Network Function Descriptor, VNFD, information corresponding to the first NS. The missing/crossed out limitations will be discussed in view of  ; wherein the MANO stores a plurality of preset NSs, a plurality of preset VNFs, (FIG. 9, the NS Catalog 238 includes templates that are used as the basis for supporting network services (NSs). VNF catalog 240 contains templates for the instantiation of different classes of VNFs. A particular VNF, after being instantiated, may be referred to as a VNF instance, and its attributes are stored in VNF instances repository 242. NFVI resources 244 are used to track the availability of resources, including both virtual resources and the physical infrastructure upon which they are instantiated, see [0105]. The missing/crossed out limitations will be discussed in view of  Ni.); 
a first creating device configured to create the first slice network corresponding to the name of the first slice network, the first NS corresponding to the name of the first NS, a subnet of the first NS, the first VNF corresponding to the name of the first VNF, and a subnet of the first VNF according to the first VNFD information and (Fig. 22, in the commissioning stage 2250, the NSMF 1201 creates (and/or modifies) the NSI after the discovery 2210, requirements 2220, feasibility 2230, preparation 2240 phases. In the requirements stage 2220, the MSMF obtains specific slice requirements of the NSI. The requirements correspond to the name of the first slice network, the first NS corresponding to the name of the first NS, a subnet of the first NS, the first VNF corresponding to the name of the first VNF, and a subnet of the first VNF according to the first VNFD, see [0256]-[0271].  The missing/crossed out limitations will be discussed in view of  Ni.); and 
a second creating device configured to create ((TABLE-US-00005 described a use case of creation of a new network slice instance or use existing network slice instances. In step 7 (M) NSMF associates the NSSI(s) with the corresponding NSI and triggers to establish the relationship between service access points of NSSI(s), see [0015]. TABLE-US-00007, in step 3(M) NSMF sets the state of the NSI as active, see [0016]. The missing/crossed out limitations will be discussed in view of  Gokurakuji.).
As noted above, Bor Yaliniz is silent about the aforementioned missing/crossed limitations of: (1) a second obtaining device configured to obtain first Virtualized Network Function Descriptor, VNFD, information corresponding to the first NS and second VNFD information corresponding to the first VNF, (2) VNFD information corresponding to each of the plurality of preset NSs, and VNFD information corresponding to each of the plurality of preset VNF, (3) the second VNFD information, (4) a second creating device configured to create at least one port and at least one Virtualized Network Function Component, VNFC, in any one or more networks among the subnet of the first NS and the subnet of the first VNF, and connect the at least one port to the at least one VNFC in one to one correspondence, to provide network services for a client connected to the first slice network through the VNFC.
However, Ni discloses the missing/crossed limitations comprising: (1) a second obtaining device configured to obtain first Virtualized Network Function Descriptor, VNFD, information corresponding to the first NS and second VNFD information corresponding to the first VNF, (3) the second VNFD information (For 1 and 3: FIG. 2 is an interaction flowchart of a service management method. The first management unit determines based on an identifier of each of the  (2) VNFD information corresponding to each of the plurality of preset NSs, and VNFD information corresponding to each of the plurality of preset VNF (The network service descriptor NSD includes at least one network service deployment flavor NS DF, each of the at least one NS DF is determined based on an identifier, each of the at least one NS DF includes at least one virtualized network function (VNF) profile, each of the at least one VNF profile includes one virtualized network function descriptor VNFD, see [0028].).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Bor Yaliniz’s system by adding the teachings of Ni in order to make a more effective system by performing differentiated resource allocation and fault recovery for services based on the service level indication information, see (Ni, [0135].).
Gokurakuji discloses the missing/crossed limitations comprising: (4) a second creating device configured to create at least one port and at least one Virtualized Network Function Component, VNFC, in any one or more networks among the subnet of the first NS and the subnet of the first VNF, and connect the at least one port to the at least one VNFC in one to one correspondence, to provide network services for a client connected to the first slice network through the VNFC (FIG. 5 is a diagram schematically illustrating a structure of a VNF descriptor (VNFD) with respect to a standard specification of NFV-MANO. VDU includes one or more VNFCs as child nodes. VNFC includes one or more connection points as leaf elements and information elements of connection point (  are illustrated in FIG. 7C. FIG. 7C, type field indicates a virtual port, a virtual NIC address, a physical port, a physical NIC address or the endpoint of an IP VPN enabling network connectivity. Templates for virtual link (Virtual Link), connection points (Connection Points), deployment flavor (Deployment Flavor), and Constituent VDU in the VNF descriptor (VNFD) in FIG. 5 are respectively illustrated in FIG. 8B, FIG. 8C, FIG. 9A, and FIG. 9B, see column [6] lines 24-64 and column [7] lines 14-24.)
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Bor Yaliniz’s system by adding the teachings of Gokurakuji in order to make a more effective system by allowing sharing of the same storage among the VDUs different to each other, see (Gokurakuji, column 10, lines [1-3].).
Regarding claim 11, Bor Yaliniz, Gokurakuji and Ni teach all the claim limitations of claim 1 above; and Bor Yaliniz  further teaches  a computer device (FIG. 1), comprising: 
at least one processor (FIG. 1 item 54), and a memory (FIG. 1 item 55) and a communication interface communicatively connected to the at least one processor (FIG. 1 item 54. Item 58, item 68); 
wherein the memory stores instructions that, when executed by the at least one processor, cause the at least one processor to perform the method of claim 1 via the communication interface (A network management function which includes a processor and a non-transient memory for storing machine-readable and machine executable instructions. The  of claim 1 via the communication interface, see [0034].).
Regarding claim 12, Bor Yaliniz, Gokurakuji and Ni teach all the claim limitations of claim 1 above; and Bor Yaliniz  further teaches a computer readable storage medium storing computer instructions that, when running on the computer, cause the computer to perform the method of claim 1 (FIG. 1, the memory 56 comprises any type of non-transitory system memory, readable by the processor 54, such as static random access memory (SRAM), dynamic random access memory (DRAM), synchronous DRAM (SDRAM), read-only memory (ROM), or a combination thereof. In an embodiment, the memory 56 includes more than one type of memory, such as ROM for use at boot-up, and DRAM for program and data storage for use while executing programs, see [0072]. The instructions, when executed by the processor, cause the network management function to carry out the method  of claim 1, see [0034] and also Claim 33.).
Regarding claim 2, Bor Yaliniz, Gokurakuji and Ni teach all the claim limitations of claim 1 above; and Bor Yaliniz  further teaches wherein creating, by the MANO, the first slice network, the first NS, a subnet of the first NS, the first VNF and a subnet of the first VNF according to the first VNFD information and the second VNFD information (FIGS. 7, 9, 12, 13 , 21, 22, and 31) comprises:
creating, by the MANO,  (FIG. 9, the NFV-MANO system allows for the management of NFV instantiation and modification, see [0105]. FIGS. 21 and 22, the ; 
creating, by the MANO, (FIG. 9, the NFV-MANO system allows for the management of NFV instantiation and modification, see [0105]. FIG. 12 is a signal flow diagram showing signal flows to provision an NSSI in a generic procedure shown generally at 1200.  In the commissioning stage 1250, the NSSMF 1202 on-boards 1251 a suitable selected NSSI descriptor as identified in actions 1231 and/or 1232. The on-boarding process 1251 may include messages 1252, 1253, 1254 to its constituent management entities 1205 to make preparations to configure its NF(s) and/or TN(s). When the NSSI descriptor has been on-boarded 1251 have been completed, the NSSMF 1202 creates (and/or modifies) the NSSI process to create at 1255 the NSSI, see [0133]. The missing/crossed out limitations will be discussed in view of  Gokurakuji.); 
wherein the preset network design rule is that the first slice network is created using the data center network, (FIG. 5 is a block diagram schematically illustrating an architecture in which network slicing can be implemented. FIG. 7 is a diagram illustrating a cloud-based implementation of a Core Network and Radio Access Network using virtualized functions. The system 160 in which a core/RAN network 162 provides radio access and CN services to EDs 52 such as UE1 164 and UE2 166. In this figure, NFs are instantiated upon the underlying resources of a data center. The functions are shown as being explored out of the pool of resources upon which they are instantiated. The virtualization of the NFs (VNFs) allows a function to be located in the network 162 at a location topologically close to the demand for the service provided by the function, see [0092]-[0093]. FIG. 10 illustrates a network architecture 300 in which the resources of the operator network 302 are divided into a set of logical planes, a UP 304, a CP 360 and a Management Plane (MP) 308. The MP 308 for responsible for slice design and creation, see [0110].  FIGS. 21 and 22, the NSSMF 1202 makes preparations 2154. In the commissioning stage 2250, the NSMF 1201 creates (and/or modifies) the NSI, see [0256]-[0271]. FIG. 12, the NSSMF 1202 creates (and/or 
As noted above, Bor Yaliniz is silent about the aforementioned missing/crossed limitations of: (1) an external network contained in the first NS, (2) an internal network contained in the first VNF, (3) an external network contained in the first NS,(4) an external network contained in the first VNF, (5) an internal network contained in the first NS, (6) an internal network contained in the first VNF.
However, Gokurakuji discloses the missing/crossed limitations comprising: (1) an external network contained in the first NS, (2) an internal network contained in the first VNF, (3) an external network contained in the first NS,(4) an external network contained in the first VNF, (5) an internal network contained in the first NS, (6) an internal network contained in the first VNF (For items 1-6 (for all external networks and internal networks): TABLE-US-00002 TABLE 2 Functional Entity Description Service VND and Defines information templates that become Infrastructure necessary for deploying each Network Service Description and each VNF NSD: a template that describes requirements and constraint conditions necessary for deployment of the NS VLD: describes resource requirements of a logical link connecting VNFs or connecting PNFs that constitute NS VNFGD: a template that describes a logical topology for and assignment of NS VNFD: a template that describes requirements and constraint conditions necessary for deploying VNF PNFD: describes, for a physical network function, connectivity, external interface, and KPIs requirements of a VL. NS Catalogue Repository of NSs Management of NS deployment templates (NSD, VLD, VNFFGD) VNF Catalogue Describes repository of each VNF, see columns [4-5]. FIG. 4 is a diagram illustrating a logical relationship among respective descriptors. FIG. 4 illustrates relationships between internal virtual links and 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Bor Yaliniz’s method by adding the teachings of Gokurakuji in order to make a more effective method by allowing sharing of the same storage among the VDUs different to each other, see (Gokurakuji, column 10, lines [1-3].).
Regarding claim 7, Bor Yaliniz, Gokurakuji and Ni teach all the claim limitations of claim 6 above; and Bor Yaliniz  further teaches wherein the first creating device is configured to: 
create (FIG. 9, the NFV-MANO system allows for the management of NFV instantiation and modification, see [0105]. FIGS. 21 and 22, the NSMF 1201 derives 2122 NSI, NSSI and/or non-3GPP requirements for the NSI. These requirements include one or more NST(s), one or more NSST(s), network slice characteristics, network slice subnet characteristics, network topology, specific resource requirements, latency, bandwidth, NF-related requirements, such as, without limitation, placement, NF-related capabilities and/or network KPIs, such as, without limitation, network outage and/or specific ink requirements. Such requirements are derived by the NSMF 1201 as a result of its resource discovery process and/or a check of the service catalogue, see [0240]. FIGS. 21 and 22, the NSSMF 1202 makes preparations 2154. In the commissioning stage 2250, the NSMF 1201 creates (and/or modifies) ; 
(FIG. 9, the NFV-MANO system allows for the management of NFV instantiation and modification, see [0105]. FIG. 12 is a signal flow diagram showing signal flows to provision an NSSI in a generic procedure shown generally at 1200.  In the commissioning stage 1250, the NSSMF 1202 on-boards 1251 a suitable selected NSSI descriptor as identified in actions 1231 and/or 1232. The on-boarding process 1251 may include messages 1252, 1253, 1254 to its constituent management entities 1205 to make preparations to configure its NF(s) and/or TN(s). When the NSSI descriptor has been on-boarded 1251 have been completed, the NSSMF 1202 creates (and/or modifies) the NSSI process to create 1255 the NSSI, see [0133]. The missing/crossed out limitations will be discussed in view of  Gokurakuji.); 
wherein the preset network design rule is that the first slice network is created using the data center network, (FIG. 5 is a block diagram schematically illustrating an architecture in which network slicing can be implemented. FIG. 7 is a diagram illustrating a cloud-based implementation of a Core Network and Radio Access Network using virtualized functions. FIG. 7 illustrates a system 160 in which a core/RAN network 162 provides radio access and CN services to EDs 52 such as UE1 164 and UE2 166. In this figure, NFs are instantiated upon the underlying resources of a data center. The functions are shown as being explored out of the pool of resources upon which they are instantiated. The virtualization of the NFs (VNFs) allows a function to be located in the network 162 at a location topologically close to the demand for the service provided by the function, see [0092]-[0093]. FIG. 10 illustrates a network architecture 300 in which the resources of the operator network 302 are divided into a set of logical planes, a UP 304, a CP 360 and a Management Plane (MP) 308. The MP 308 for responsible for slice design and creation, see [0110].  FIGS. 21 and 22, the NSSMF 1202 makes preparations 2154. In the commissioning stage 2250, the NSMF 1201 creates (and/or modifies) the NSI, see [0256]-[0271]. FIG. 12, the NSSMF 1202 creates (and/or modifies) the NSSI process to create 1255 the NSSI, see [0133]. The missing/crossed out limitations will be discussed in view of  Gokurakuji.).
As noted above, Bor Yaliniz is silent about the aforementioned missing/crossed limitations of: (1) an external network contained in the first NS, (2) an internal network contained in the first VNF, (3) an external network contained in the first NS,(4) an external network contained in the first VNF, (5) an internal network contained in the first NS, (6) an internal network contained in the first VNF.
 an external network contained in the first NS, (2) an internal network contained in the first VNF, (3) an external network contained in the first NS,(4) an external network contained in the first VNF, (5) an internal network contained in the first NS, (6) an internal network contained in the first VNF (For items 1-6 (for all external networks and internal networks): TABLE-US-00002 TABLE 2 Functional Entity Description Service VND and Defines information templates that become Infrastructure necessary for deploying each Network Service Description and each VNF NSD: a template that describes requirements and constraint conditions necessary for deployment of the NS VLD: describes resource requirements of a logical link connecting VNFs or connecting PNFs that constitute NS VNFGD: a template that describes a logical topology for and assignment of NS VNFD: a template that describes requirements and constraint conditions necessary for deploying VNF PNFD: describes, for a physical network function, connectivity, external interface, and KPIs requirements of a VL. NS Catalogue Repository of NSs Management of NS deployment templates (NSD, VLD, VNFFGD) VNF Catalogue Describes repository of each VNF, see columns [4-5]. FIG. 4 is a diagram illustrating a logical relationship among respective descriptors. FIG. 4 illustrates relationships between internal virtual links and external virtual links. FIG. 4 also illustrates relationships of connection points among VNFs, VNFCs, and VLs (Virtual Links) in a network service (NS), see column [6].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Bor Yaliniz’s system by adding the teachings of Gokurakuji in order to make a more effective system by allowing sharing of the same storage among the VDUs different to each other, see (Gokurakuji, column 10, lines [1-3].).
Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bor Yaliniz et al. (US 20190223055, US-provisional-application US 62617133 cited for priority date 20180112, henceforth “Bor Yaliniz”) in view of Gokurakuji et al. (US 10545779 B2, henceforth “Gokurakuji”), Ni et al. (US 20200409743, US continuation PCT/CN2018/079150, henceforth “Ni”) and further and in view of Abu Lebdeh (US 20190109756, henceforth “Abu Lebdeh”).
Regarding claim 3, Bor Yaliniz, Gokurakuji, and Ni teach all the claim limitations of claim 2 above; and Bor Yaliniz  further teaches wherein creating, by the MANO, an internal network contained in the first NS and a subnet of the internal network contained in the first NS according to the first VNFD information and a preset network design rule (FIGS. 5, 7, 9, 12, 13 , 21, 22, and 31), comprises: 
obtaining, by the MANO, (FIG. 7 is a diagram illustrating a cloud-based implementation of a Core Network and Radio Access Network using virtualized functions. The system 160 in which a core/RAN network 162 provides radio access and CN services to EDs 52 such as UE1 164 and UE2 166. In this figure, NFs are instantiated upon the underlying resources of a data center.  The functions are shown as being explored out of the pool of resources upon which they are instantiated, see [0092]-[0093]. FIG. 5 illustrates an architecture 130 that connects a plurality of connectivity, compute and storage resources, and supports network slicing, such as Slice A, Slice B etc. Connectivity Resource 134 is partitioned to provide connectivity to Slice A 134A and Slice B 134B, and also retains some unallocated bandwidth, see [0085]. FIG. 9 is a block diagram illustrating an ETSI NFV MANO-
obtaining, by the MANO, physical network resources of each of a plurality of Virtualized Infrastructure Managers, VIMs, connected to the MANO itself (FIG. 7 is a diagram illustrating a cloud-based implementation of a Core Network and Radio Access Network using virtualized functions, see [0092]-[0093]. FIG. 8 is a block diagram illustrating a logical platform under which an ED provides virtualization services. Applications 214 from vendors, service providers, and third-parties may be deployed and executed with a respective VM 216. The MANagement and Orchestration (MANO) functions and Service Oriented Network Auto-Creation (SONAC) functions and Software-Defined Resource Allocation functions may be implemented by means of one or more applications 214 hosted on the application platform 204, see [0095]-0098]. FIG. 9 is a block diagram illustrating an ETSI NFV MANO-compliant management and orchestration service. The VIMs are connected to the NFVO through the interface OR-VI, see [0105]-[0107]. This technique is used by the MANO for obtaining physical network resources of each of a plurality of Virtualized Infrastructure Managers, VIMs, connected to the MANO itself.); wherein the physical network resources are used to provide network services to provider networks created on the physical network resources, (FIG. 5 illustrates an architecture 130 that connects a plurality of connectivity, compute and storage resources (resources 132. 136, 142, and 146), and supports network slicing. The resources are connected to other discrete resources through Connectivity Resources 134, 138, 140, 144 and 148. As NFs are instantiated within resources, they may be connected to each other ; 
selecting, by the MANO, a first VIM from the plurality of VIMs according to the number of the N external connection points and the bandwidth required by each external connection point (FIG. 5, connectivity resource 134 is partitioned to provide connectivity to Slice A 134A and Slice B 134B, and also retains some unallocated bandwidth, see [0085]-[0089]. FIG. 7 illustrates a system 160 in which a core/RAN network 162 provides radio access and CN services to EDs 52 such as UE1 164 and UE2 166, see [0092]-[0093]. FIG. 9 shows with interfaces to  NFV-MANO system the Operation Support System (OSS)/Business Support Subsystem (BSS) 250. The NFV-MANO system 232 includes an orchestrator 234 which can access libraries 236 such as Network Service catalog 238, VNF Catalog 240, VNF Instances repository 242 and NFVI resources repository 244. The NFVI 244 can be connected to a number of VNF Managers 246 through an OR-VNFM interface, and to a Virtualized Infrastructure Manager (VIM) 248 through an OR-VI interface. NFVI 270 interacts with the VIM 28 through the NF-VI interface, see [0105]-[107]. This technique is used by the MANO for selecting a first VIM from the plurality of VIMs according to the number of the N external connection points and the bandwidth required by each external connection point.); 
creating, by the MANO, provider networks corresponding to the external connection points according to the N external connection points and the first VIM (FIG. 7,   the UE1 164, UE2 166 are connected to the network through ANs, which provides radio access services through antennas and are instantiated upon the resources of data center, see [0092]-[0093]. FIG. 5 illustrates an architecture 130 that connects a plurality of connectivity, compute and storage resources, and supports network slicing. In the following, resources are connected to other discrete resources through Connectivity Resources 134, 138, 140, 144 and 148. As NFs are instantiated within resources, they may be connected to each other by virtual connection. Resource 1 132 is partitioned to allocate resources to Slice A 132A, and Slice B 132B. A portion 132U of the resources available to Resource 1 132 remains unallocated. Connectivity Resource 134 is partitioned to provide connectivity to Slice A 134A and Slice B 134B, and also retains some unallocated bandwidth, see [0085]. FIG. 9 is a block diagram illustrating an ETSI NFV MANO-compliant management and orchestration service, see [0105]-[0107]. This technique is used by the MANO for creating provider networks corresponding to the external connection points according to the N external connection points and the first VIM.); and 
creating, by the MANO, the internal network contained in the first NS and the subnet of the internal network contained in the first NS on the provider networks corresponding to the external connection points (FIG. 5 is a block diagram schematically illustrating an architecture in which network slicing can be implemented. FIG. 7 illustrates a system 160 in which a core/RAN network 162 provides radio access and CN services to EDs 52 such as UE1 164 and UE2 166, see [0092]-[0093]. FIGS. 12 and 13 are signal flow diagrams showing signal flows to provision an NSSI. The generic procedure 1200 comprises the NSSMF 1202 proceeding through stages, which comprises discovery of resources and/or abstractions of 
 As noted above, Bor Yaliniz is silent about the aforementioned missing/crossed limitations of: (1) obtaining, by the MANO, N external connection points of the internal network contained in the first NS, (2) the physical network resources comprise M configured Network Interface Cards, NICs, and a bandwidth of each NIC, and M is an integer greater than or equal to N.  However, Gokurakuji discloses the missing/crossed limitations comprising: (1) obtaining, by the MANO, N external connection points of the internal network contained in the first NS (FIG. 4 illustrates relationships of connection points among VNFs, VNFCs, and VLs (Virtual Links) in a network service (NS). FIG. 5 is a diagram schematically illustrating a structure of a VNF descriptor (VNFD) with respect to a standard specification of NFV-MANO. VDU includes one or more VNFCs as child nodes. VNFC includes one or more connection points as leaf elements and information elements of connection point are illustrated in FIG. 7C. FIG. 7C, type field indicates a virtual port, a virtual NIC address, a physical port, a physical NIC address or the endpoint of an IP VPN enabling network connectivity, see column [6] lines 24-64 and column [7] lines 14-24.)
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Bor Yaliniz’s method by adding the teachings of Gokurakuji in order to make a more effective method by allowing sharing of the same storage among the VDUs different to each other, see (Gokurakuji, column 10, lines [1-3].).
the physical network resources comprise M configured Network Interface Cards, NICs, and a bandwidth of each NIC, and M is an integer greater than or equal to N (FIG. 3 illustrates an orchestration method 300, for execution by an orchestrator for a Virtual Network Platform as a Service, to orchestrate the management of a Network Service (NS). In step 309, resources are assigned to each VNF according to the requirements for each VNF and to the resources availabilities. The resources can comprise compute, storage, QoS and bandwidth., see [000048]-[0052]. FIG. 6, an orchestrator 100 for a Virtual Network Platform as a Service operative to orchestrate the management of a Network Service (NS), the orchestrator running in a cloud computing environment 600 providing processing circuits 660 and memory 690 for running the orchestrator 100. The cloud computing environment 600, comprises a general-purpose network device including hardware 630 comprising a set of one or more processor(s) or processing circuits 660, which can be commercial off-the-shelf processors, dedicated Application Specific Integrated Circuits (ASICs), or any other type of processing circuit including digital or analog hardware components or special purpose processors, and network interface controller(s) 670 (NICs), also known as network interface cards, which include physical Network Interface 680, see [0073]-[0074]. This technique is used for comprising the physical network resources of M configured Network Interface Cards, NICs, and a bandwidth of each NIC, and M is an integer greater than or equal to N.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Bor Yaliniz’s method by adding the teachings of Abu Lebdeh in order to make a more effective method by improving scalability and reducing the communication overhead., see (Abu Lebdeh, [0029].).
Regarding claim 8, Bor Yaliniz, Gokurakuji, and Ni teach all the claim limitations of claim 6 above; and Bor Yaliniz  further teaches wherein the first creating device is configured to: 
obtain (FIG. 7 is a diagram illustrating a cloud-based implementation of a Core Network and Radio Access Network using virtualized functions. The system 160 in which a core/RAN network 162 provides radio access and CN services to EDs 52 such as UE1 164 and UE2 166. In this figure, NFs are instantiated upon the underlying resources of a data center.  The functions are shown as being explored out of the pool of resources upon which they are instantiated, see [0092]-[0093]. FIG. 5 illustrates an architecture 130 that connects a plurality of connectivity, compute and storage resources, and supports network slicing, such as Slice A, Slice B etc. Connectivity Resource 134 is partitioned to provide connectivity to Slice A 134A and Slice B 134B, and also retains some unallocated bandwidth, see [0085]. FIG. 9 is a block diagram illustrating an ETSI NFV MANO-compliant management and orchestration service, see [0105]-[0107].  The missing/crossed out limitations will be discussed in view of  Gokurakuji.); 
obtain physical network resources of each of a plurality of Virtualized Infrastructure Managers, VIMs, connected to the MANO itself (FIG. 7 is a diagram illustrating a cloud-based implementation of a Core Network and Radio Access Network using virtualized functions, see [0092]-[0093]. FIG. 8 is a block diagram illustrating a logical platform under which an ED provides virtualization services. Applications 214 from vendors, service providers, and third-parties may be deployed and executed with a respective VM 216. The , wherein the physical network resources are used to provide network services to provider networks created on the physical network resources, (FIG. 5 illustrates an architecture 130 that connects a plurality of connectivity, compute and storage resources (resources 132. 136, 142, and 146), and supports network slicing. The resources are connected to other discrete resources through Connectivity Resources 134, 138, 140, 144 and 148. As NFs are instantiated within resources, they may be connected to each other by virtual connection. Resource 1 132 is partitioned to allocate resources to Slice A 132A, and Slice B 132B. A portion 132U of the resources available to Resource 1 132 remains unallocated. Connectivity Resource 134 is partitioned to provide connectivity to Slice A 134A and Slice B 134B, and also retains some unallocated bandwidth, see [0085]-[0089].  FIG. 7 illustrates a system 160 in which a core/RAN network 162 provides radio access and CN services to EDs 52 such as UE1 164 and UE2 166, see [0092]-[0093]. The missing/crossed out limitations will be discussed in view of  Abu Lebdeh.);
select a first VIM from the plurality of VIMs according to the number of the N external connection points and the bandwidth required by each external connection point (FIG. 5, connectivity resource 134 is partitioned to provide connectivity to Slice A 134A and Slice B 134B, and also retains some unallocated bandwidth, see [0085]-[0089]. FIG. 7 illustrates a system 160 in which a core/RAN network 162 provides radio access and CN services to EDs 52 such as UE1 164 and UE2 166, see [0092]-[0093]. FIG. 9 shows with interfaces to  NFV-MANO system the Operation Support System (OSS)/Business Support Subsystem (BSS) 250. The NFV-MANO system 232 includes an orchestrator 234 which can access libraries 236 such as Network Service catalog 238, VNF Catalog 240, VNF Instances repository 242 and NFVI resources repository 244. The NFVI 244 can be connected to a number of VNF Managers 246 through an OR-VNFM interface, and to a Virtualized Infrastructure Manager (VIM) 248 through an OR-VI interface. NFVI 270 interacts with the VIM 28 through the NF-VI interface, see [0105]-[107]. This technique is used by the MANO for selecting a first VIM from the plurality of VIMs according to the number of the N external connection points and the bandwidth required by each external connection point.); 
create provider networks corresponding to the external connection points according to the N external connection points and the first VIM (FIG. 7,   the UE1 164, UE2 166 are connected to the network through ANs, which provides radio access services through antennas and are instantiated upon the resources of data center, see [0092]-[0093]. FIG. 5 illustrates an architecture 130 that connects a plurality of connectivity, compute and storage resources, and supports network slicing. In the following, resources are connected to other discrete resources through Connectivity Resources 134, 138, 140, 144 and 148. As NFs are instantiated within resources, they may be connected to each other by virtual connection. Resource 1 132 is ; and  
create the internal network contained in the first NS and the subnet of the internal network contained in the first NS on the provider networks corresponding to the external connection points (FIG. 5 is a block diagram schematically illustrating an architecture in which network slicing can be implemented. FIG. 7 illustrates a system 160 in which a core/RAN network 162 provides radio access and CN services to EDs 52 such as UE1 164 and UE2 166, see [0092]-[0093]. FIGS. 12 and 13 are signal flow diagrams showing signal flows to provision an NSSI. The generic procedure 1200 comprises the NSSMF 1202 proceeding through stages, which comprises discovery of resources and/or abstractions of resources in the form of capabilities 1210, derivation of requirements 1220, checking of feasibility 1230, preparation of the network environment 1240 and commissioning of the NSSI 1250. Is 1255, see [0133]-[0142]. The NSSMF 1202 creates (and/or modifies) the NSSI process to create 1255 the NSSI, see [0153].).
 As noted above, Bor Yaliniz is silent about the aforementioned missing/crossed limitations of: (1) obtain N external connection points of the internal network contained in the first NS, (2) the physical network resources comprise M configured Network Interface Cards, NICs, and a bandwidth of each NIC, and M is an integer greater than or equal to N.  However,  (1) obtain N external connection points of the internal network contained in the first NS (FIG. 4 illustrates relationships of connection points among VNFs, VNFCs, and VLs (Virtual Links) in a network service (NS). FIG. 5 is a diagram schematically illustrating a structure of a VNF descriptor (VNFD) with respect to a standard specification of NFV-MANO. VDU includes one or more VNFCs as child nodes. VNFC includes one or more connection points as leaf elements and information elements of connection point are illustrated in FIG. 7C. FIG. 7C, type field indicates a virtual port, a virtual NIC address, a physical port, a physical NIC address or the endpoint of an IP VPN enabling network connectivity, see column [6] lines 24-64 and column [7] lines 14-24.)
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Bor Yaliniz’s system by adding the teachings of Gokurakuji in order to make a more effective system by allowing sharing of the same storage among the VDUs different to each other, see (Gokurakuji, column 10, lines [1-3].).
Abu Lebdeh discloses the missing/crossed limitations comprising: (2) the physical network resources comprise M configured Network Interface Cards, NICs, and a bandwidth of each NIC, and M is an integer greater than or equal to N (FIG. 3 illustrates an orchestration method 300, for execution by an orchestrator for a Virtual Network Platform as a Service, to orchestrate the management of a Network Service (NS). In step 309, resources are assigned to each VNF according to the requirements for each VNF and to the resources availabilities. The resources can comprise compute, storage, QoS and bandwidth., see [000048]-[0052]. FIG. 6, an orchestrator 100 for a Virtual Network Platform as a Service operative to orchestrate the management of a Network Service (NS), the orchestrator running in a cloud computing environment 600 providing processing circuits 660 and memory 690 for running the orchestrator 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Bor Yaliniz’s system by adding the teachings of Abu Lebdeh in order to make a more effective system by improving scalability and reducing the communication overhead., see (Abu Lebdeh, [0029].).
Claims 4, 5, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bor Yaliniz et al. (US 20190223055, US-provisional-application US 62617133 cited for priority date 20180112, henceforth “Bor Yaliniz”) in view of Gokurakuji et al. (US 10545779 B2, henceforth “Gokurakuji”), Ni et al. (US 20200409743, US continuation PCT/CN2018/079150, henceforth “Ni”), Abu Lebdeh (US 20190109756, henceforth “Abu Lebdeh”) and further and in view of Lokman (US 20190097946, henceforth “Lokman”).
Regarding claim 4, Bor Yaliniz, Gokurakuji, Ni and Abu Lebdeh teach all the claim limitations of claim 3 above; and Bor Yaliniz  further teaches wherein creating, by the MANO, provider networks corresponding to the external connection points according to the N external connection points and the first VIM (FIGS. 5, 7, 9, 12, 13 , 21, 22, and 31), comprises: 
determining, by the MANO, N mapping relationships according to the bandwidth required by each of the N external connection points and the bandwidth of each NIC ; wherein  (FIG. 5, resource 1 132 is partitioned to allocate resources to Slice A 132A, and Slice B 132B. A portion 132U of the resources available to Resource 1 132 remains unallocated. It should be understood that in any resource that either has unallocated resources or that has been partitioned to support a plurality of resources, the amount of the resource (e.g. the allocated bandwidth, memory, or number of processor cycles) can be varied or adjusted to allow changes to the capacity of each slice, see [0086]. FIG. 7, UE1 164 is connected to the network through AN 172, which provides radio access services through antenna 174. AN 172 is instantiated upon the compute and storage resources provided by a data center, in this case data center 198-1. Similarly AN 176 and AN 180, which are connected to the same set of antennae 178, are also instantiated upon the resources of data center 198-1. AN 180 provides radio access services to UE2 166, which also makes use of the access services provided by AN 182. AN 182 is connected to antenna 184, and is instantiated upon the resources of data center 198-2, see [0092]-[0093]. The UEs are connected to the data center using external connection of ANs. Bandwidth of slices allocated based on the requirement of the each external connection. FIG. 9 is a block diagram illustrating an ETSI NFV MANO-compliant management and orchestration service, see [0105]-[0107]. The missing/crossed out limitations will be discussed in view of  Abu Lebdeh.); 
creating, by the MANO, N provider networks according to the N mapping relationships; wherein a name of each of the N provider networks includes (FIG. 5, resource 1 132 is partitioned to allocate resources to Slice A 132A, and Slice B 132B. A portion 132U of the resources available to Resource 1 132 remains unallocated. Connectivity Resource 134 is partitioned to provide connectivity to Slice A 134A and Slice B 134B, and also retains some unallocated bandwidth 134U, see [0086]. FIG. 7, UE1 164 is connected to the network through AN 172, which provides radio access services through antenna 174. The UEs are connected to data centers using ANs, see [0092]-[0093]. FIG. 9 is a block diagram illustrating an ETSI NFV MANO-compliant management and orchestration service, see [0105]-[0107]. This technique is used by MANO for creating N provider networks according to the N mapping relationships. The missing/crossed out limitations will be discussed in view of  Lokman.); and 
assigning, by the MANO, a network segment number to each of the N provider networks (FIG. 5, resource 1 132 is partitioned to allocate resources to Slice A 132A, and Slice B 132B. A portion 132U of the resources available to Resource 1 132 remains unallocated. Connectivity Resource 134 is partitioned to provide connectivity to Slice A 134A and Slice B 134B, and also retains some unallocated bandwidth 134U. The segments are assigned as 134A, 134B, 140C, 140U etc., see [0086]. FIG. 9 is a block diagram illustrating an ETSI NFV MANO-compliant management and orchestration service, see [0105]-[0107]. This technique is used by MANO for assigning by the MANO for assigning a network segment number to each of the N provider networks.).
As noted above, Bor Yaliniz is silent about the aforementioned missing/crossed limitations of: (1) the N external connection points one-to-one correspond to N NICs of the M NICs, (2) a name of each of the N provider networks includes an identity of an external. connection point and an identity of an NIC contained in a mapping relationship corresponding to the provider network. However, Abu Lebdeh discloses the missing/crossed limitations comprising: (1) the N external connection points one-to-one correspond to N NICs of the M NICs (FIG. 6, an orchestrator 100 for a Virtual Network Platform as a Service operative to orchestrate the management of a Network Service (NS). The cloud computing environment 600, comprises a general-purpose network device including hardware 630 comprising a set of one or more processor(s) or processing circuits 660, which can be commercial off-the-shelf processors, dedicated Application Specific Integrated Circuits (ASICs), or any other type of processing circuit including digital or analog hardware components or special purpose processors, and network interface controller(s) 670 (NICs), also known as network interface cards, which include physical Network Interface 680, see [0073]-[0074]. This technique is used for comprising the N external connection points one-to-one correspond to N NICs of the M NICs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Bor Yaliniz’s method by adding the teachings of Abu Lebdeh in order to make a more effective method by improving scalability and reducing the communication overhead., see (Abu Lebdeh, [0029].).
Lokman discloses the missing/crossed limitations comprising: (2) a name of each of the N provider networks includes an identity of an external. connection point and an identity of an NIC contained in a mapping relationship corresponding to the provider network (FIG. 1 illustrates a simple three-node SDN with an overlaid NFV infrastructure. The orchestrator 101 manages VNFs 106a,b, 107a,b and 108a,b using MANO interface 140, while controller 102 manages network switches 116a, 116b and 116c using south-bound interface (e.g., OpenFlow) 150. Convergence gateway 100, the system of the invention, is attached to both orchestrator 101 .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Bor Yaliniz’s method by adding the teachings of Lokman in order to make a more effective method by reducing overall costs by shifting more components to a common physical infrastructure while optimizing its use, allowing them to respond more dynamically to changing market demands by deploying new applications and services as needed, see (Lokman, [0003].).
Regarding claim 9, Bor Yaliniz, Gokurakuji, Ni and Abu Lebdeh teach all the claim limitations of claim 6 above; and Bor Yaliniz  further teaches wherein the first creating device is configured to: 
determine N mapping relationships according to the bandwidth required by each of the N external connection points and the bandwidth of each NIC; wherein FIG. 5, resource 1 132 is partitioned to allocate resources to Slice A 132A, and Slice B 132B. A portion 132U of the resources available to Resource 1 132 remains unallocated. It should be understood that in any resource that either has unallocated resources or that has been partitioned to support a plurality of resources, the amount of the resource (e.g. the allocated bandwidth, memory, or number of processor cycles) can be varied or adjusted to allow changes to the capacity of each slice, see [0086]. FIG. 7, UE1 164 is connected to the network through AN 172, which provides radio access services through antenna 174. AN 172 is instantiated upon the compute and storage resources provided by a data center, in this case data center 198-1. Similarly AN 176 and AN 180, which are connected to the same set of antennae 178, are also instantiated upon the resources of data center 198-1. AN 180 provides radio access services to UE2 166, which also makes use of the access services provided by AN 182. AN 182 is connected to antenna 184, and is instantiated upon the resources of data center 198-2, see [0092]-[0093]. The UEs are connected to the data center using external connection of ANs. Bandwidth of slices allocated based on the requirement of the external connections. FIG. 9 is a block diagram illustrating an ETSI NFV MANO-compliant management and orchestration service, see [0105]-[0107]. The missing/crossed out limitations will be discussed in view of  Abu Lebdeh.); 
create N provider networks according to the N mapping relationships; wherein a name of each of the N provider networks (FIG. 5, resource 1 132 is partitioned to allocate resources to Slice A 132A, ; and 
assign a network segment number to each of the N provider networks (FIG. 5, resource 1 132 is partitioned to allocate resources to Slice A 132A, and Slice B 132B. A portion 132U of the resources available to Resource 1 132 remains unallocated. Connectivity Resource 134 is partitioned to provide connectivity to Slice A 134A and Slice B 134B, and also retains some unallocated bandwidth 134U. The segments are assigned as 134A, 134B, 140C, 140U etc., see [0086]. FIG. 9 is a block diagram illustrating an ETSI NFV MANO-compliant management and orchestration service, see [0105]-[0107]. This technique is used by MANO for assigning by the MANO for assigning a network segment number to each of the N provider networks.).
As noted above, Bor Yaliniz is silent about the aforementioned missing/crossed limitations of: (1) the N external connection points one-to-one correspond to N NICs of the M NICs, (2) a name of each of the N provider networks includes an identity of an external. connection point and an identity of an NIC contained in a mapping relationship corresponding to the provider network. However, Abu Lebdeh discloses the missing/crossed limitations comprising: (1) the N external connection points one-to-one correspond to N NICs of the M NICs 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Bor Yaliniz’s system by adding the teachings of Abu Lebdeh in order to make a more effective system by improving scalability and reducing the communication overhead., see (Abu Lebdeh, [0029].).
Lokman discloses the missing/crossed limitations comprising: (2) a name of each of the N provider networks includes an identity of an external. connection point and an identity of an NIC contained in a mapping relationship corresponding to the provider network (FIG. 1 illustrates a simple three-node SDN with an overlaid NFV infrastructure. The orchestrator 101 manages VNFs 106a,b, 107a,b and 108a,b using MANO interface 140, while controller 102 manages network switches 116a, 116b and 116c using south-bound interface (e.g., OpenFlow) 150. Convergence gateway 100, the system of the invention, is attached to both orchestrator 101 and controller 102, with network connections 180 and 190, respectively. Physical platforms (hosts) 131a and 131b are attached to switches 116a and 116c, respectively, receiving both transport (routing) and services (NAT, Encryption, etc.) from the network. Hosts are personal ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Bor Yaliniz’s system by adding the teachings of Lokman in order to make a more effective system by reducing overall costs by shifting more components to a common physical infrastructure while optimizing its use, allowing them to respond more dynamically to changing market demands by deploying new applications and services as needed, see (Lokman, [0003].).
Regarding claim 5, Bor Yaliniz, Gokurakuji, Ni, Abu Lebdeh and Lokman teach all the claim limitations of claim 4 above; and Bor Yaliniz  further teaches after the MANO assigns a network segment number to each of the N provider networks (FIGS. 5, 7, 9, 12, 13 , 21, 22, and 31), the method further comprises: 
assigning, by the MANO, a subnet segment number to the subnet of the internal network contained in the first NS from a network segment number of a provider network to which the subnet belongs according to ranking of the subnet in the provider network to which the subnet belongs (FIG. 5, resources are  partitioned to allocate resources to slices 134A, 134B, 140C, 140U etc., see [0086]. FIG. 7, the UEs are connected to data centers using ANs, see [0092]-[0093]. FIG. 9 is a block diagram illustrating an ETSI NFV MANO-compliant management and orchestration service, see [0105]-[0107]. FIGS. 12 and 13 are signal flow diagrams showing signal flows to provision to network slice subnet instances (NSSIs), see [0133]-[0170]. This technique is used by the MANO for assigning a subnet segment number to the subnet of the internal network contained in the first NS from a network segment number of a provider network to which the subnet belongs according to ranking of the subnet in the provider network to which the subnet belongs.).
 Regarding claim 10, Bor Yaliniz, Gokurakuji, Ni, Abu Lebdeh and Lokman teach all the claim limitations of claim 9 above; and Bor Yaliniz  further teaches wherein after the MANO assigns a network segment number to each of the N provider networks (FIGS. 5, 7, 9, 12, 13 , 21, 22, and 31), the first creating  device is further configured to: 
assign a subnet segment number to the subnet of the internal network contained in the first NS from a network segment number of a provider network to which the subnet belongs according to ranking of the subnet in the provider network to which the subnet belongs (FIG. 5, resources are  partitioned to allocate resources to slices 134A, 134B, 140C, 140U etc., see [0086]. FIG. 7, the UEs are connected to data centers using ANs, see [0092]-[0093]. FIG. 9 is a block diagram illustrating an ETSI NFV MANO-compliant management and orchestration service, see [0105]-[0107]. FIGS. 12 and 13 are signal flow diagrams showing signal flows to provision to network slice subnet instances (NSSIs), see [0133]-[0170]. This technique is used by the MANO for assigning a subnet segment number to the subnet of the internal network contained in the first NS from a network segment number of a provider network 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE Y LEE/Primary Examiner, Art Unit 2466